Citation Nr: 1446684	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for herniated disc of the lumbar spine with thoracolumbar strain, L4-L5, and status post laminectomy and discectomy (low back disability); initially evaluated as 20 percent disabling prior to January 26, 2010; and 40 percent thereafter.

2.  Entitlement to an increased rating for service-connected right knee injury, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for service-connected left knee injury, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

A January 2012 rating decision granted an increased, 40 percent, rating for the Veteran's low back disability, effective January 26, 2010.  The Veteran had a maximum 100 percent rating for his low back disability from June 1, 2011 to July 31, 2011.

The Veteran testified at a hearing at the RO before the undersigned in February 2014.  

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks increased ratings for his lumbar and bilateral knee disabilities.  Review of the claims file shows that the Veteran had a VA examination of the thoracolumbar spine in August 2011.  However, he underwent extreme lateral interbody fusion (XLIF) of the lumbar spine subsequent to that examination in June 2013.  

The Veteran had a VA examination of his knees in January 2013.  He could not perform almost all of the knee orthopedic tests or range of motion tests because of back pain.  At his hearing, he essentially stated that if he were provided a new examination he could perform most of these tests.  

Accordingly, the Board finds that contemporaneous VA medical examinations are warranted to determine the current severity of the Veteran's lumbar spine and bilateral knee disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA examination to determine the extent and severity of his service-connected low back disability.  The examination should include any tests or studies deemed necessary for an accurate assessment.  X-ray examination of the lumbosacral spine should be performed, if necessary.  The claims folder should be made available to the examiner for review before the examination. 

The examiner should (1) record the range of motion of the lumbosacral spine, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; and specifically comment on the functional limitations, if any, caused by the Veteran's service-connected low back disability at issue.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiners should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use and to not limit an evaluation of disability to a point in time when the symptoms are quiescent.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

3.  Schedule the Veteran for VA orthopedic examination to determine the current severity of his service-connected disability of the each knee.  The Veteran's claims file should be available to and reviewed in conjunction with the examination.  All indicated tests, studies and, if needed, X-rays should be performed.  The report should set forth all objective findings regarding each knee, including complete range of motion measurements.  The examiner must indicate whether there is any recurrent subluxation or lateral instability in each knee.  If there is subluxation and/or lateral instability, the examiner should characterize its degree.  In this regard, the terms "severe," "moderate," and "slight" are the preferred adjectives.  The examiner should comment on the existence of any functional loss due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of each knee, and the extent and nature of any additional impairment from any of these, as well as during any flare-ups.  

4.  The Veteran should be given adequate notice of the requested examination(s) which includes advising him of the consequences of his failure to report to the examination.  See 38 C.F.R. § 3.655 (2013).  If he fails to report for any examination, then this fact should be noted in the claims files and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Once the above-requested development has been completed, readjudicate the Veteran's claims, to include consideration of whether extraschedular consideration is warranted for any of the claims.  If any of the decisions remain adverse to the Veteran, she and her representative must be provided a SSOC and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

